Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Receipt of claim amendments and arguments filed on 06/01/2021 is acknowledged. Claims 1-4, 6 and 9-15 are currently pending.
Applicant previously elected Group I, claims 1-10, drawn to a compound of formula I 
    PNG
    media_image1.png
    161
    176
    media_image1.png
    Greyscale
and composition, and the elected compound I-324
    PNG
    media_image2.png
    124
    169
    media_image2.png
    Greyscale
. The restriction requirement sent on 10/06/2020 was withdrawn with regards to Group II, claim 11, and Group II was joined with the elected Group I.
Claims 12-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Examination
The search and examination has not been expanded further from that specified in the Office Action of 02/02/2021 and is the scope of the compounds of formula (I) wherein A is selected from A1 to A18. Claims 1-4, 6 and 9-11 read on the examined group.
Rejections and objections not reiterated herein have been withdrawn. The claim rejection under 35 U.S.C. 103 has been overcome by Applicant’s arguments with evidence of unexpected results.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification fails to enable use of the full scope of compounds of claims 1-4, 6 and 9-11 as a fungicide and for controlling unwanted phytopathogenic microorganisms.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865. 
The following case is of particular relevance to the question of enablement of a method of treating a particular disease:
In Idenix Pharms, LLC v. Gilead Sciences, Inc., 941 F.3d 1149 (Fed. Cir. 2019) the court affirmed a finding that the patent was not enabled, despite the relatively high level of skill in the art. The patent claimed a method of treating HCV, where “at least many, many thousands” of compounds met the structural limitations of claim 1, not all of which were effective to treat HCV. The court explained that “[b]ecause the claims of the ’597 patent encompass at least many, many thousands of 2'-methyl-up nucleosides which need to be screened for HCV efficacy, the quantity of experimentation needed is large and weighs in favor of non-enablement.” The court noted that “[w]here, as here, working examples are present but are ‘very narrow, despite the wide breadth of the claims at issue,’ this factor weighs against enablement.” Id. at 1161. The court concluded that the claims required “identification of which 2'-methyl-up nucleosides will effectively treat HCV. Without specific guidance on that point, the specification provides only a starting point, a direction for further research.” Id. at 1160 (citations omitted).
Pursuant to In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
          
(1) Breadth of claims: 
The compounds are of formula 
    PNG
    media_image3.png
    123
    173
    media_image3.png
    Greyscale
 , wherein A is selected from 20 bi-cyclic hetero rings and B is selected from various 5-membered partially saturated and unsaturated hetero ring comprising 1-3 heteroatoms selected from N, O and S. The various heterorings disclosed for A have significantly different properties, and the various heterorings disclosed for B have significantly different properties; in addition to that these can be further substituted with an enormous amount and variation of substituents. The claims cover over a billion compounds. In addition, the Y, Z, W and X positions, for example, allow for millions of different substituents, when the different substituent groups off of Y, X and W, and their possible location(s) are considered. Claims 10-11 cover “a composition,” and “a method for controlling unwanted phytopathogenic microorganisms” comprising a compound of claim 1. The specification states that the compounds are fungicides and does not disclose how the claimed compounds could be used to control other phytopathogenic microorganisms. 

(2)  The nature of the invention and predictability in the art:  The art is unpredictable. "In cases involving unpredictable factors, such as most chemical reactions and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The specification’s biological data demonstrates that changing even one atom (even internally buried) can significantly change, or even eliminate, fungicidal activity. Examples at pages 137-141. Further, the size, surface area, electron density, and stereochemistry at certain regions of a molecule can affect the mode of action. For example, where a compound is designed to impact an enzyme, changing any of these properties can affect the molecular fit of the compound into the enzyme’s active site. The lack of predictability is even higher where, as here, it is not known what the mode of action is of the fungicidal compounds, including whether there is a specific enzyme the compounds are designed to affect. Without knowing the mechanism of action of the compounds, including the size, relative 3-D geometry, types and special arrangements of functional groups present to engage a substrate in the catalytic reaction at a receptor site, it is even more difficult to determine how a particular substitution will impact activity without extensive experimentation. 

(3) Direction or Guidance:  Despite claiming over a billion compounds, the biological data provided covers only a small fraction of a percent of the compounds claimed and which are close to each other in structure, only describing a very small portion of the whole genus of compounds. Applicant appears to have only actually made 368 compounds shown in Table 1. These compounds have only a quinoline or quinoxaline core for A and a pyrazole, imidazole or oxazole for B. Further, the substitution is very limited in A, B and in the phenyl ring, mostly with the use of halogens, H or an alkyl group. The data fails to provide sufficient examples to predict the impact that the varied to control any other phytopathogenic microorganisms, without undue experimentation. While the specification mentions in passing that controlling phytopathogenic microorganisms may be a potential use of the claimed compounds, it fails to provide any data to support any use other than the fungicidal activity data. 

 (4) State of the Prior Art: Yuto et al., Inakagi et al. and Shibayama et al. (cited in the rejections above) are evidence of the current state of the art. Certain quinoline and quinoxalines compounds taught in these prior art have been found to be fungicidal and bactericidal. 
            
(5)  Working Examples: The about 200 tested compounds represent only a minute fraction of compounds possible under claim 1. They do not provide sufficient guidance or working examples across the full scope of claim 1, to allow a POSA to determine which claimed compounds would or would not be effective as fungicides, or to control any other phytopathogenic microorganism, without performing extensive testing. The tested compounds lack variation to represent the full claimed scope. These have only a quinoline or quinoxaline core for A and a pyrazole, imidazole or oxazole for B. Further, the substitution is very limited in A, B and in the phenyl ring, mostly with the use of halogens, H or an alkyl group.  While the biological data indicates certain limited groups 
As stated in MPEP §2164.04[R-1], “Doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation."  

(6) Skill of those in the art: A POSA is an organic chemist with the skill of the references cited in this action. A POSA reading the specification of this application is left to guess how changing core groups A and B and substituents outside of the limited active examples provided will impact fungicidal efficacy, or phytopathogenic microorganism control, and would not be able to determine, without undue experimentation, which compounds of claim 1 will be effective. The level of effort required would be aggravated by the fact that it would be time consuming and burdensome for a POSA to create a broad range of compounds for testing using the specification’s synthetic methods, which are represented generically for the billion compounds claimed.  The particular preparation examples show only the synthesis of 9 compounds which are close to each other in structure. 
(7) The quantity of experimentation needed: Given the large breadth of the compounds covered, the lack of examples in the specification to represent the variations within the core, and the inactivity of compounds by small changes evidenced by the specification, a POSA would need to engage in undue experimentation just to determine which A 

As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation or ability to make and use the full scope of the invention as instantly claimed, given the disclosure and supporting examples provided in the present specification and the state of the art at the time of the invention.  In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112(a), and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the embodiments presently claimed.

MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application This is a lack of written description rejection.
To satisfy the written description requirement, a specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319 (Fed. Cir. 2003). Where, as here, the claims cover a broad genus, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are “representative of the full variety or scope of the genus,” or by the establishment of “a reasonable structure-function correlation.” AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not  36 supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The same data that demonstrates that the applicant had not enabled use of the full scope of the compounds of claim 1 also demonstrates that it was not in possession of the full scope of the claimed inventions of claims 1-4, 6 and 9-11.
           The species described in the specification are not a representative sample of the claimed genus as the species are close together in structure and only describe an extremely small portion of the genus. There is substantial variation in the compounds, including substantial variation in the core, and the specification lacks sufficient variety of species to reflect the variance within the genus. A correlation between the diverse 
The Examiner recommends narrowing the claims to a scope that predictably would possess the asserted utility.

Applicant’s arguments were carefully considered but were found unpersuasive. Applicants argue that the examiner did not allege that the claimed compounds are not enabled by the teachings of the Specification. The examiner disagrees, because as stated in the rejection the full scope of the compounds is not enabled for the use disclosed in the specification, which is as a fungicide and for controlling unwanted phytophathogenic microorganisms. Applicant further argues that since claim 1 does not recite use of the compounds as fungicide or for controlling unwanted phytopathogenic miroorganisns this is irrelevant to the question of enablement for claim 1. The examiner disagrees, the use of a compound or composition claimed must be enabled by the specification even if the claim is not limited by a recited use. MPEP 2164 states: The enablement requirement refers to the requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent. Further, MPEP 2164.01(c) states: In contrast, when a compound or composition claim is not limited by a recited use, any enabled use that would reasonably correlate with the entire scope of that claim is sufficient to preclude a rejection for nonenablement based on how to use. In this regards Applicant states that all that is required to enable claim 1 is that for any purpose in view of the teachings of the Specification. In response, the teaching of the specification is only that the claimed compounds can be used as fungicides and for controlling unwanted phytophathogenic microorganisms. There is no other purpose or use disclosed in the specification or known in the art. This only use disclosed in the specification is what the examiner found not to be enabled for the entire scope of the compounds claimed for the reasons in the rejection above.
	In addition, in regards to claims 1 and 11, Applicant argues that the specification provides working examples demonstrating that several compounds within claims 1 and 11 were effective against a number of different fungi. In response, there is no reasonable basis for assuming that the myriad of compounds embraced by the rejected claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is found no basis in the prior art for assuming the same. To comply with the enablement requirements, see MPEP 2164.03: “The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” As pointed out in the rejection, the compounds made and tested are not representative of the full claimed scope but are closer to each other than to the remaining scope and represent a very small fraction of the compounds claimed herein. 
    PNG
    media_image3.png
    123
    173
    media_image3.png
    Greyscale
and all the variables with their extensive variations, which are not considered as art-recognized equivalents. Moreover, within the compounds tested, which are all of said similar basic core, the instant specification solely gives data for compounds that had at least 70% activity. The test data is very limited, where the activity of the claimed diverse cores for A and B and pendant functional groups cannot be evaluated by a POSA in view of the specification. 
Note also MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."
Note the following quote from PPG Indus. V. Guardian Indus. Corp 37 USPQ2d 1618 at 1623: "In unpredictable art areas, this court has refused to find broad generic claims enabled by specifications that demonstrate the enablement of only one or a few embodiments and do not demonstrate with reasonable specificity how to make and use other potential embodiments across the full scope of the claim. See, e.g. , In re Goodman , 11 F.3d 1046,1050-52, 29 USPQ2d 2010,2013-15 (Fed. Cir. 1993); Amgen, Inc. v. Chugai Pharmaceutical Co. , 927 F.2d 1200,1212-14, 18 USPQ2d 1016,1026-28 (Fed. Cir.), cert, denied, 502 U.S. 856 (1991); In re Vaeck , 947 F.2d at 
The same arguments were presented for the lack of enablement rejection and lack of written description rejection.
Conclusion
Claims 1-4, 6 and 9-11 are rejected. No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626